REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a vaporization device for vaporizing phyto material, the vaporization device comprising a phyto material contact element, wherein the phyto material contact surface is disposed proximate to, and below, the first end of the hollow member.  This limitation in combination with the rest of the limitations of claim 1 are not reasonably taught by the prior art of record.  
Similarly, the prior art fails to disclose wherein the phyto material contact surface is disposed proximate to, and below, the first end of the hollow member as substantially claimed in claims 43 and 48.  This limitation in combination with the rest of the limitations in respective claims 43 and 48 are not reasonably taught by the prior art of record.
The prior art of record fails to disclose a method for vaporizing phyto material comprising: b) positioning a removable phyto material contact element at the vaporization section second end, the phyto material contact element having, a first side positioned at the vaporization section second end and a second side positioned adjacent the heater section, the first side of the phyto material contact element defining a phyto material contact surface and the second side of removable phyto material contact element in thermal communication with the electrical heating unit, wherein the phyto material contact element is positioned to separate the electrical heating unit from the phyto material contact surface, wherein the phyto material contact surface is positioned proximate to, and below, the first end of the hollow member.  This limitation in combination with the rest of the limitations of claim 16 are not reasonably taught by the prior art of record.  
The prior art of record fails to disclose a vaporization device for vaporizing phyto material, the vaporization device comprising: a temperature sensor in thermal communication with at least one of the electrical heating unit or the second side of the phyto material contact element, the temperature sensor operable to measure a temperature of the at least one of the second side of the phyto material contact element or the electrical heating unit to generate a temperature signal based on the measured temperature, wherein the control circuit is configured to receive the temperature signal from the temperature sensor and to determine a temperature of the phyto material contact surface based on the received temperature signal, wherein the control circuit is configured to correlate a sensed temperature as received from the temperature signal and the temperature of the phyto material contact surface using calibration data stored in a lookup table.  This limitation in combination with the rest of the limitations of claim 41 are not reasonably taught by the prior art of record.  
The prior art of record fails to disclose a vaporization device for vaporizing phyto material comprising: a phyto material contact element having a first side positioned at the vaporization section second end and a second side, an electrical heating unit at least partially embedded into the phyto material contact element, wherein the electrical heating unit is one of embedded or sintered into the phyto material contact element.  This limitation in combination with the rest of the limitations of claim 51 are not reasonably taught by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785